Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 1 of 32

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

TALLAHASSEE DIVISION

HARVARD, et al., )
)
Plaintiffs, )
)

Vv. ) Case No.: 4:19-cv-00212-MW-CAS
)
)
MARK S. INCH, et al., )
)
Defendants. )

 

PLAINTIFFS’ THIRD MOTION TO COMPEL DISCOVERY RESPONSES
WITH INCORPORATED MEMORANDUM OF LAW

Plaintiffs, by and through their undersigned counsel, and under Federal Rule
of Civil Procedure 37 and N.D. Local Rule 26.1, hereby respectfully move the Court
for an Order compelling Defendant Mark Inch (Inch) and Defendant Florida
Department of Corrections (FDC) (hereafter collectively, Defendants) to produce
responsive information to: (1) Requests for Production (RFPs) 1 and 2 to Inch; (2)
RFPs 48-51, 54, 59, and 62 to FDC; (3) RFPs 346, 353, and 355 to Inch; and (4)
certain subparts of Interrogatories 4, 5, and 7 in Plaintiff Espinosa’s First Set of
Interrogatories to FDC.' Plaintiffs also seek an Order overruling Defendants’

objections to these RFPs and Interrogatories, setting a deadline for production within

 

1 Plaintiffs’ discovery requests and Defendants’ responses are attached.

AUG 4°20 pH2:09
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 2 of 32

30 days, and awarding reasonable attorney’s fees and costs because Defendants’
objections and delays are not substantially justified.

Defendants continue to unjustifiably refuse to provide relevant information in
discovery, or to do so timely. See ECF 98 and ECF 121. Defendants’ discovery
delays make it impossible for Plaintiffs to meet their deadline of November 6, 2020,
for class certification, or any other deadline in this case. While these delays occur,
Plaintiffs and the putative class continue to suffer from a substantial risk of serious
harm in isolation. Defendants require Court-ordered deadlines to move this case
forward in a timely manner.

In support of this motion, Plaintiffs state as follows:

FACTUAL BACKGROUND

1. Plaintiffs challenge Defendants’ statewide policy and practice of
isolating people, alone or with a cellmate, for an average of 22 hours or more per
day in cells smaller than the average parking space. ECF 13 9] 57-59. They allege
that through the use of isolation, Defendants deprive Plaintiffs and the putative class
of basic human needs—normal human contact, environmental stimulation, and
exercise—and subject them to oppressive security measures. ECF 13 [] 59, 83, 84.
Plaintiffs contend that the cumulative effect of these conditions exposes them and
the putative class to a substantial risk of serious harm in violation of the Eighth and

Fourteenth Amendments. ECF 13 99 59, 179. Plaintiffs also allege that Defendants
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 3 of 32

discriminate against people with disabilities in their use of isolation in violation of
Title II of the Americans with Disabilities Act and Section 504 of the Rehabilitation
Act. ECF 13 ff 151-159.

Requests for Production to Inch

2. Plaintiffs served their First Set of RFPs to Inch on August 13, 2019.
RFPs | and 2 are at issue in this motion.

3. Virtually the first discovery requests propounded in this case, RFPs 1
and 2 seek the comprehensive healthcare and classification records of the named
Plaintiffs. Plaintiffs have twice identified serious deficiencies in Defendants’
production of records, including entire years and categories of records missing.
Declaration of Jennifer Painter (Painter Decl.) {J 4-6.

4. Plaintiffs have proactively tried to ensure Defendants’ production of the
named Plaintiffs’ records is complete. Jd. 6. They have attempted to understand
the process by which the relevant custodian retrieved and produced the records.
They have even explained to Defendants their understanding of how records are
maintained and where they are stored, based on their previous experiences with
FDC. 99 4, 7. Still, as recently as July 17, 2020, Defendants were unable to confirm
that production of the named Plaintiffs’ records is complete. Jd. § 10.

5. Plaintiffs served their Fourth Set of RFPs to Inch on March 20, 2020.

RFPs 346, 353, and 355 are at issue in this motion.
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 4 of 32

6. REP 346 seeks all lists that exist or can be generated of prisoners in
isolation who are defined as “exceptional students,” as referenced in Procedure
501.201, from March 1, 2019, through the present.

7. Defendant Inch objected on the grounds that FERPA protected
disclosure of educational records and, because of COVID-19, Defendant was unable
to post notices about the disclosure within the facilities sufficient to satisfy the
FERPA notice requirement. Defendant also objected that the request was not
proportional to the needs of the case as it would require FDC to mail out almost
1,000 individualized notices to each current or former student prisoner.

8. Plaintiffs sent Defendant five emails between May 8, 2020, and July
15, 2020, attempting to negotiate and reach a compromise on this request. Id. {J 14—
21. Plaintiffs first asked if Defendant would produce the list of people FDC
identified during initial reception as needing to be transferred to certain institutions
so they could receive special education services in the future. Jd. ] 14. When
Defendant refused, Plaintiffs asked on June 12, 2020, if Defendant would agree to
provide notice to a certain number of “exceptional students.” Jd. § 18. On that same
date, Plaintiffs also alerted Defendant to discovery provided in response to another
RFP which contained a transfer list of “exceptional students.” Jd. § 18. When
Defendant failed to substantively respond, Plaintiffs asked if Defendant would

produce a list of people in isolation who healthcare staff identified as “special
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 5 of 32

education potential” during the initial mental health screening.” Jd. 421. Defendant
agreed to provide notice to only 20 people. Id. ¥ 22.

9. RFPs 353 and 355 seek a variety of documents related to a Florida State
University (FSU) project entitled “The Impacts of Restrictive Housing on Inmate
Behavior, Mental Health, and Recidivism, and Prison Systems and Personnel,” the
National Institute of Justice funding opportunity, NIJ-2016-9086, or the National
Institute of Justice award, 2016-IJ-CX-0014. Id. § 23. Defendant claimed that he
had no documents responsive to this request. To challenge this claim, Plaintiffs
provided several examples of emails Defendants had produced that indicated that
there were in fact documents responsive to RFPs 353 and 355. Jd. § 24. During a
meet-and-confer on June 30, 2020, the parties clarified that these requests pertained
to what Defendants colloquially referred to as the “FSU study.” Id. | 25. Defendant
agreed to renew the search based on this clarification.

10. Defendant subsequently alerted Plaintiffs that he would produce
responsive documents by July 24, 2040—a deadline he set for himself. Jd. § 26. As

of the date of this filing, Defendant has yet to produce the requested discovery.

 

* Plaintiffs proposed the following Modified RFP 346: Any list of all PRISONERS in
ISOLATION who healthcare staff identified as “special education potential” during the initial
mental health screening as referenced in Procedure 401.014 and HSB 15.01.06, from March 1,
2019, through the present.
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 6 of 32

Requests for Production to FDC

11. Plaintiffs served their Third Set of RFPs to FDC on February 6, 2020.
RFPs 48-51, 54, and 62 to FDC are at issue in this motion.

12. On April 6, 2020, Defendant FDC served responses and objections to
these RFPs. In response to RFPs 48-50, Defendant stated that there were no
documents responsive to the requests. For RFP 51, Defendant objected that it did
not understand the request. For RFPs 54 and 62, Defendant objected that the
requests were cumulative and not proportional to the needs of the case. For RFP 59,
Defendant objected that the request was not relevant, overly broad, not proportional
to the needs of the case, and involved sensitive security information.

13. Plaintiffs wrote to Defendant on May 8, 2020, explaining why Plaintiffs
believed that documents existed in response to RFPs 48-50, clarified RFP 51, and
described the relevancy and proportionality of RFP 59. Id. ¥30. After a meet-and-
confer and after Plaintiffs showed Defendant surveys they had already produced,
Defendant agreed to search for and provide all documents responsive to RFPs 48-51
and 59 by May 29, 2020. Id. | 32, 33. When Defendant failed to produce documents
on the agreed upon date, Plaintiffs sent three emails in June 2020 asking for an
update on the overdue responses. Jd. J] 34-36. Defendant finally replied that it

would produce documents responsive to RFPs 48-51 by July 10, 2020, but as of the
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 7 of 32

time of this filing it has not. Jd. 36-37. It also has not confirmed that it completed
production for RFP 59. Id. 37.

14. In RFP 54, Plaintiffs seek current population lists of people in isolation
with basic demographic information. Before this litigation, Plaintiffs repeatedly
obtained the same information through public records requests, for no cost, based on
information that FDC regularly maintains — sometimes within 48 hours of the
request. Jd. § 38, n. 4. They also requested the same information in their first set of
RFPs to. FDC on August 13, 2019, and Defendant subsequently provided a
population list dated November 8, 2019. Jd. § 38.

15. Defendant does not dispute the relevance of RFP 54, yet it still refuses
to comply. FDC objected on the basis that it has produced summary spreadsheets in
response to other RFPs. But these spreadsheets are not current—they span from
March 2016 through December 2019. Jd. 739. Plus, Defendant has failed to answer
a series of questions Plaintiffs posed on June 2, 2020, to ensure that, dates aside,
such spreadsheets accurately capture the substantive information sought in RFP 54.
Id. J§ 40-41.

16. RFP 62 to FDC requests: “[alll ‘security audit and operational review’
results or findings, as referenced in EHA00001018, for ISOLATION by the Bureau
of Security Operations.” Plaintiffs cited to EHA00001018, a previously produced

email, to aid Defendant in its search. Id. § 42. The author of that email wrote as
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 8 of 32

follows: “[T]he Bureau of Security Operations is finding the below standard non-
compliant more often during our unannounced security audits and operational
reviews...1. 13.061-DC6-228 ‘Inspection of Special Housing’ revealed the Chaplain
was not documented as making his weekly rounds in confinement.” Jd. J 42.

17. During a meet-and-confer on May 15, 2020, Defendant agreed to
reconsider its cumulative and proportionality objections, and by May 29, 2020,
produce all responsive records, if any. Jd. J 43. Defendant did not produce any
responsive records by this date, and, for the first time, suggested on May 22, 2020,
that it objected to RFP 62 on relevance grounds. Jd. 4 44. Nonetheless, Defendant
agreed to provide responsive documents by June 22, 2020. Jd. But June 22 passed
without a production of documents responsive to this RFP or an explanation for the
delay. Jd. Plaintiffs notified Defendant on July 13, 2020, that they would move to
compel the production of documents responsive to RFP 62 to FDC if FDC did not
produce them by July 27. Id. 4 46.

18. On July 6, 2020, Defendants, as part of negotiations about a broader
request for audits (RFP 352 to Inch), provided Plaintiffs with a document titled,
“Operational Review Standards.” Jd. | 45. During another meet-and-confer on July
17, 2020, Defendants explained that they regularly inspect every facility with
isolation to determine whether the facility complies with the Operational Review

Standards. Id. 48. The parties agreed that all operational review standards within
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 9 of 32

the Component entitled, “1.13, Confinement and Close Management Areas” were .
relevant. Jd. Without conceding that Defendants appropriately raised an objection
to RFP 62 based on relevance, Plaintiffs agreed to review the Operational Review
Standards to determine whether results for other standards were relevant to the case.
Id. Plaintiffs have since reviewed these standards and identified ten groups
highlighted in Exhibit D as relevant.

19.: On July 24, more than four months after it first objected to the request,
FDC told Plaintiffs that it would not produce documents by July 27 because the FDC
staff involved in the production would be unavailable until August 3, 2020. Jd. 4 49.
It promised a production “that week or the week thereafter, depending on how
quickly we can process them through our vendor.” Jd. This deadline is the third that
Defendant has set for the production of these documents. Jd. FJ 43-44, 49.
Plaintiff Juan Espinosa’s First Set of Interrogatories to FDC

20. Plaintiff Juan Espinosa served his First Set of Interrogatories to
Defendant FDC on April 22, 2020. The interrogatories at issue here are certain
subparts of 4-5, and 7.

21. On May 26, 2020, the parties met and conferred to discuss, among other
things, FDC’s deadline for responding to these interrogatories. Id. 451. Defendant
raised general burden and proportionality objections, and indicated it would provide

no substantive responses to certain interrogatories. Jd. Plaintiffs agreed to a June
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 10 of 32

2, 2020 extension for Defendant to make objections to the interrogatories it would
not respond to. Jd. Plaintiffs agreed to an extension until June 25, 2020, for the
objections and substantive responses to the remaining interrogatories. Jd. Plaintiffs
memorialized this agreement in an email to Defendant on May 27, 2020. Id.
Defendant never disputed the email. Jd.

22. Defendant failed to provide any objections by June 2, 2020. Id. 952. -
So, Plaintiffs sent three emails between June 4 and June 25, 2020, requesting the
overdue responses and reminding Defendant that the remainder of the responses
were due on June 25, 2020. Id. {9 53-55. The remainder of the responses include
the subparts of interrogatories 4-5 and 7 at issue here. Defendant ignored most of
these emails. Id. J] 52-53. Despite the June 25, 2020 deadline, Defendant did not
respond to these interrogatories until July 17 (unverified), and July 20, 2020
(verified). Id. ¥ 58.

MEMORANDUM

“Parties may obtain discovery regarding any nonprivileged matter that is
relevant to any party’s claim or defense and proportional to the needs of the
case....” Fed. R. Civ. P. 26(b)(1). Under the Federal Rules of Civil Procedure, a
party’s right to discovery is broadly construed. Oppenheimer Fund, Inc. v. Sanders,
437 U.S. 340, 350 (1978). “Discovery is not limited to issues raised by the

pleadings.” Pitts v. Francis, Case No. 5:07cv169/RS/EMT, 2008 WL 2229524, at

10
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 11 of 32

*2 (N.D..Fla. May 28, 2008) (citation omitted). A party must also produce
documents they have agreed to. See, e.g., VIPRE Sys. LLC v. NITV LLC, Case No.
6:06-cv-16310rl28KRS, 2007 WL 1231825, at *2 (M.D. Fla. Apr. 26, 2007). For
these reasons, and as further explained below, the Court should compel Defendants
to produce the discovery at issue here.

A. Defendant FDC’s Objections to Plaintiff © Espinosa’s
Interrogatories Should be Overruled Because they are Untimely,
Boilerplate, and Meritless.

Defendant FDC waived any objections to Plaintiff Espinosa’s First
Interrogatories by failing to timely respond. Unless stipulated or ordered, a party
has 30 days to respond to interrogatories by serving answers or objections. Fed. R.
Civ. P. 33(b)(2). The grounds for objecting to an interrogatory must be stated with
specificity and any ground not stated in a timely objection is waived unless the court,
for good cause, excuses the failure. Fed. R. Civ. P. 33(b)(4). “As a general rule,
when a party fails to timely object to interrogatories, production requests, or other
discovery efforts, the objections are deemed waived.” Pitts, 2008 WL 2229524, at
*2 (citation omitted). Defendant has no good cause for its delay.

After serving them on April 22, 2020, Plaintiffs granted Defendant an
extension until June 25, 2020, to provide responses to certain interrogatories,

including 4, 5, and 7 at issue here. Painter Decl. 51. Plaintiffs repeatedly emailed

Defendants requesting production by June 25, 2020, and warned they would agree

11
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 12 of 32

to no further extensions. Id. J] 53-55. Defendant did not provide responses to 4, 5,
and 7 until July 17 (unverified) and July 20, 2020 (verified). Id. 4 58.

Even assuming arguendo there is good cause excusing Defendant’s untimely
responses, Defendant’s objections to certain subparts of 4, 5, and 7 as “overly broad,
unduly burdensome, not relevant to any claim or defense in this case and not
proportional to the needs of this case” are boilerplate. They should be overruled on
this basis alone. Harvard v. Inch, Case No. 4:19cv212-MW/CAS, 2020 WL 701990,
at *2 (N.D. Fla. Feb. 7, 2020).

What’s more is that these subparts seek highly relevant information. In
subparts 4g — k and 5g —k, Plaintiffs seek information about people in isolation who
could not complete programming specifically tailored to transition people out of
isolation. This information is relevant because Plaintiffs allege that Defendants can
reduce the number of people in isolation through appropriate treatment and
programming (ECF 13 § 150), and people with psychiatric disabilities languish in
isolation because Defendants fail to modify their isolation policies and practices to
accommodate them (ECF 13 {J 153, 154). Also, in response to Plaintiff Harvard’s
Interrogatory No. 5 to Defendant FDC, Defendant responded that it removed certain
people from these programs because their “security, mental health, medical needs,

or needs related to the Americans with Disabilities Act (ADA) could not be

12
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 13 of 32

supported.” Defendant has failed to explain why these subparts are overly broad,
burdensome, and not proportional.

In subparts 7f — m, Plaintiffs seek information related to correctional staff
trainings about suicide. Plaintiffs allege that the rate of suicide and risk of harm to
mental health is much higher for people who are in or have been in isolation. ECF
13 § 128. The information sought in subparts f — h is related to any suicide
prevention training differences for staff and could show Defendant’s knowledge of
such risk. Responsive information to subparts i —- m could show whether FDC
appropriately trains staff to accommodate people with disabilities in isolation,
recognize and appropriately respond to the risk of suicide, and prevent the
psychological and physical health consequences of isolation. Defendant has also
failed to explain why these subparts are overly broad, burdensome, and not
proportional.

B. Defendants have Failed to Conduct a Sufficient Search for RFPs 1

and 2 to Inch and RFPS 48-50 to FDC and Describe Their Search
Efforts if No Responsive Documents Exist.

In response to RFPs 1-2 to Inch and RFPs 48-50 to FDC, Defendants have
failed to produce responsive information or explain their attempts to search for this
information. This is inadequate.

In response to an RFP, Defendants must either produce responsive records,

or, if no responsive records exist, describe their efforts to locate responsive records.

13
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 14 of 32

Potts v. Ford Motor Co., Case No. 4:04CV74-SPM/AK, 2005 WL 8163080, at *3
(N.D. Fla. May 26, 2005) (ordering the producing party either to produce the
responsive documents or provide an affidavit of the person(s) who conducted the
search and provide details of the search). Defendants have not followed this
procedure.

For RFPs 1 and 2 to Inch, Plaintiffs have identified vast deficiencies in
Defendant’s production. Painter Decl. J] 4-6. Plaintiffs have pinpointed gaps in the
years from which records were produced, entire categories of documents that were
missing, and incomplete sets of other types of records. Id. Now, nearly a year after
Plaintiffs propounded these requests, Defendant Inch cannot guarantee that
production is complete—despite recent assurances that all records would be
produced by June 25, 2020. Id. 7 8.

For RFPs 48-50, Defendant FDC represented that no responsive records exist,
but it failed to describe its search. During a meet-and-confer, Plaintiffs pointed to
questionnaires and surveys that would have been responsive to RFP 48 except they
were dated one year before the timeframe specified in the requests. Id. § 32.
Defendant agreed to conduct another search for responsive documents and provide
any such documents by May 29, 2020, and then July 10, 2020. Jd. { 33, 36. To
date, however, Defendant has not provided any responsive documents or described

its search efforts.

14
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 15 of 32

For RFPs 1 and 2 to Inch-and RFPs 48-50 to Defendant FDC, Defendants
must produce responsive records or provide a sufficiently detailed affidavit
describing their search.

C. Defendants are Improperly Withholding, or Unjustifiably

Delaying, Responses to RFPs 51, 54, 59, and 62 to FDC and RFPs
353 and 355 to Inch.
Defendants must produce information that they agreed to, but failed to

produce; in response to RFPs 51, 54, and 62 to FDC and RFPs 353 and 355 to Inch.

1. Defendant FDC Must Produce Information That it Agreed
to Produce in Response to RFPs 51 and 59.

On May 15, 2020, the parties met and conferred about RFP 51 and 59 to FDC.
Id. J 33. Following this conference, Defendant FDC stated it would provide
responsive information by May 29, 2020. Jd. § 33. At the time of this filing,
Defendant has produced no documents responsive to RFP 51 and has not confirmed
that it has completed production for RFP 59.

2. Defendant FDC Must Produce all Records Responsive to
REP 54.

Defendant FDC refuses to provide basic and relevant information responsive
to RFP 54 regarding the current demographics of the putative class. Plaintiffs first
requested the same information nearly one year ago, on August 13, 2019, and

Defendants produced spreadsheets dated November 8, 2019. Jd. 7 38. RFP 54

15
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 16 of 32

merely asks for updated data that is readily available, kept in the ordinary course of
FDC’s business, and easily produced.

Defendant FDC does not dispute the relevance of this request. Instead, it
claims this request is cumulative and not proportional because it has already
produced the requested information in spreadsheets dated March 2016 through
December 2019. Defendant has failed to identify with the required specificity what
information sought in the RFP is duplicative and therefore cumulative. See Lesti v.
Wells Fargo Bank NA, Case No. 211cv695FTM29DNF, 2013 WL 12358008, at *5
(M.D. Fla. July 30, 2013). The mere fact that discovery requests may partially
overlap or cover some of the same ground is not a basis for denying them. See
Capodanno v. Premier Transportation & Warehousing, Inc., Case No. 09-80534-
CIV, 2010 WL 11505985, at *3 (S.D. Fla. Nov. 9, 2010). In fact, these spreadsheets
are outdated. Plaintiffs’ request seeks current demographic information, in part
because it will help them choose inspection sites.

Also, Plaintiffs cannot discern whether these spreadsheets include all the
information they requested and why there are significant discrepancies with the
information produced through public records requests for the same time period.
Painter Decl. 39. Defendant has failed to answer the questions Plaintiffs asked on

June 2, 2020, to clarify this information. Id. { 40.

16
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 17 of 32

This request is not unduly burdensome. Plaintiffs repeatedly obtained the
same information through public records requests, for no cost, based on information
that FDC regularly maintains — sometimes within 48 hours of the request. Jd. { 38,
n. 4. The Court should compel Defendants to respond to this request on this basis.
See Leidal v. Coinbase, Inc., No. 16-81992-CIV-Marra/Mathewman, 2019 WL
1585137, at *2 (S.D. Fla. April 12, 2019) (ordering production of reports that are
“easily and readily available to Defendant’); In re Blue Cross Blue Shield Antitrust
Litig., Case No. 2:13-cv-20000-RDP, 2017 WL 10023749, at *1 (N.D. Ala. June 20,
2017) (compelling defendants to collate existing data in a particular manner to
satisfy plaintiffs’ discovery request).

3. Defendant FDC Must Produce All Records Responsive to
RFP 62.

Defendant FDC has unjustifiably delayed production for RFP 62, a request
served on February 6, 2020. This request seeks “[al]ll ‘security audit and operational
review’ results or findings, as referenced in EHA00001018, for ISOLATION by the
Bureau of Security Operations.” In its April 6, 2020 response, Defendant only
objected that the request was cumulative and not proportional to the needs of the
case.

Plaintiffs believe that Defendant no longer maintains its proportionality
objection. In any event, the objection is meritless. Defendant has not identified the

specific burden of producing these audits and “such boilerplate objections are

17
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 18 of 32

disfavored.” Harvard, 2020 WL 701990, at *3. And according to FDC’s Deputy
Secretary of Institutions, “This is all tracked and accounted for in our ‘Report Writer’
system.” Exhibit (Ex.) E.

Defendant also waived any relevancy objections by failing to raise it in its
April 6, 2020, response. Harvard 2020 WL 701990, at *3 (finding untimely
objections waived).

Nor could Defendant reasonably object based on relevancy. Defendant
explained to Plaintiffs that it regularly inspects every facility with isolation to
determine whether the facility complies with the Operational Review Standards.
Painter Decl. { 48. There is no dispute that operational review standards within the
Component entitled, “1.13, Confinement and Close Management Areas” are
relevant, but Defendant has not produced any results for this standard. Jd. Ata
meet-and-confer on July 17, Plaintiffs, without conceding any relevancy objection,
agreed to identify additional standards that are relevant to the case. Id.

Plaintiffs have since determined that the standards highlighted in Ex. D are so
clearly relevant that Defendant should have produced all audits concerning those
standards no later than June 22, 2020, their second self-imposed deadline, if not by

their first deadline of May 29, 2020. The standards fall into ten groups:

18
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 19 of 32

1. . Standards? about the restraints used in transporting people in isolation:
these relate to Plaintiffs’ claims about oppressive and dehumanizing
security measures. ECF 13 ff 113-114.

2. Standards‘ about the process of inspecting isolation cells and their
intercom system: these relate to Plaintiffs’ claims about inoperable
isolation cells and intercom systems. ECF 13 ¢ 84-86.

3. © Standards* about the required knowledge, training, and performance of
cell extractions: these are relevant to Plaintiffs’ claims about cell
extractions. ECF 13 4 87, 91.

4. Standards® about the proper condition for toilets, sinks, ventilation
grills, windows, lights, mattresses, pillows, bedding, and hygiene and
comfort items: these relate to Plaintiffs’ claims about the conditions of

isolation cells and the availability of air, light, and various items in

isolation. ECF 13 {ff 84-86, 89, 92, 120.

 

3 1.11.030 and 1.11.040 in “Component 1.11 Transportation of Inmates.”
4 1.12.200 and 1.12.300 1.12.200 and 1.12.300 in “Component 1.12 Security Inspection.”

5 1,16.220, 1.16.230, 1.16.240, and 1.16.250 in “Component: 1.16 Audit of General Preparedness
Plans and Special Operation Units.”

§ 5,10.010, 5.10.040, 5.10.165, 5.10.261, 5.10.271 in “Component: 5.10 Institutional and
Personal Hygiene.”

19
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 20 of 32

Standards about the processes for placing, maintaining, and releasing
people in close management,’ maximum management,’ administrative
confinement,’ disciplinary confinement! and isolation generally:!!
These relate to Plaintiffs’ claims above those types of isolation. ECF
13 G75, 77, 81, 82, 133, 140, 144, 149, 152, 153, 159.

Standards’? about the availability and process of Defendants’ grievance
system: these relate to Plaintiffs’ claims about Defendants’ knowledge
of Plaintiffs’ disabilities and Plaintiffs’ ability to seek accommodations
for those disabilities. ECF 13 131, 135.

Standards about the requirements to allow people in administrative
confinement, close management, disciplinary confinement, maximum

management, and mental health units to access the law- and non-law

 

7 7.02.400, 7.02.500, 7.02.570.

* 7.02.700, 7.02.710, 7.02.730, and 7.02.740.

° 7.08.820.

*© 7,02.870, and 7.02.880.

*'7.02.380, 7.02.390, 7.02.510, 7.02.606, and 7.02.800.

*? 11.01.030, 11.01.040, 11.01.050, and 11.01.190 in “Component: 11.01 Inmate Grievance

Procedure.”

9 -12.12.351, 12.12.352, 12.12.355, 12.12.381, 12.12.382, 12.12.383, 12.12.384, and 12.12.387
in “Component: 12.12 Libraries.”

20
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 21 of 32

library: these relate to Plaintiffs’ claims about access to reading
materials in isolation. ECF 13 ¢ 103.

8. Standards about personal worship in isolation cells: these relate to
Plaintiffs’ claim that this is the only type of worship permitted in
isolation. ECF 13 { 104.

9. Standards!° about the educational resources, programming, and testing
available to people in isolation: these relate to Plaintiffs’ claim that
FDC prohibits people in isolation from meaningfully participating in
their education. ECF 13 ¢ 105.

10. “Component: 13.01 Americans with Disabilities Act-ADA”: On its
face, this relates to Plaintiffs’ claim that Defendants’ treatment of
people in isolation violates the Americans with Disabilities Act. ECF
13 ¢ 186.

Because these standards are so clearly relevant and Defendant failed to raise

a relevance objection in its April 6, 2020 response to RFP 62 to FDC, Defendant
must produce the findings or results of all security audits and operational reviews

performed to determine whether facilities with isolation complied with the standards

 

4 12.14.040 in “Component: 12.14 Chaplaincy Services.”

15 12,22.020 in “Component: 12.22 Educational Assessment”; 12.25.030 in “Component: 12.25
Special Education”; 12.27.010, 12.27.020, 12.27.030, 12.27.040, 12.27.050, 12.27.060, and
12.27.070 in “Component: 12.27 Close Management Academic Education and Prosocial
Programming.”

21
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 22 of 32

summarized above. These results should also include the results of staff surveys
conducted during operational reviews, as they also contain relevant information.
See, eg, Ex. F (Wakulla Staff Opinion Survey Results, EHA00430008-
EHA00430032, raising issues like understaffing, inadequate officer training,
progressive discipline, and a treatment program for people in isolation called the
“Residential Continuum of Care”).

4. Defendant Inch Must Produce all Records Responsive to
RFPs 353 and 355.

Defendant also failed to meet his deadline for RFPs 353 and 355 to Inch.
Defendant Inch did not object to these requests based on relevance, burden, or
otherwise. He merely stated that no responsive documents existed. Though
Defendant’s initial failure to identify and produce documents responsive to these
requests could be chalked up to lack of clarity regarding terminology, there is no
justification for the continued delay.

In 2016, Florida State University received a $730,615 grant to study “The
Impacts of Restrictive Housing on Inmate Behavior, Mental Health and Recidivism,
and Prison Systems and Personnel.” Painter Decl. { 23. It selected FDC as the case
study. Jd. In response to other requests, Defendants produced a variety of
information about this project and related FDC meetings.

To discover additional information about this project, Plaintiffs served RFPs

353 and 355, referring to the project by three different names. Despite Defendant’s

22
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 23 of 32

possession of responsive records and Plaintiffs’ precise description of the project,
Defendant claimed to have no responsive information. Plaintiffs raised these issues
and Defendant agreed to re-conduct his search with an eye toward documents related
to the “FSU study.” Jd. § 25. Defendant also agreed to produce responsive
documents by July 24, 2020. Id. | 26. After 4 p.m. on July 24, 2020, Defendant
simply alerted Plaintiffs that he needed “a couple more weeks” to complete the
search for responsive documents, with no indication of when Plaintiffs could expect
production. Jd. A court-ordered deadline for production of all documents responsive
to RFPs 353 and 355 is necessary.

C. Defendant Inch’s Objections to RFP 346 are Meritless Because
Plaintiffs Do Not Seek “Education Records” Under FERPA.

Defendant Inch is impermissibly obstructing Plaintiffs’ access to relevant
information about particularly vulnerable putative class members (teenagers and
young adults with disabilities) in isolation. Defendant does not object based on
relevancy. But he argues that the Federal Education Rights and Privacy Act
(FERPA), 20 U.S.C. § 1232(g), applies, and the burden of providing the
individualized notice required under this statute is too great. Defendant’s objections
fail because FERPA does not apply to these records.

FERPA protects the privacy interests of students and requires education
agencies and institutions to provide certain types of notice before releasing

“education records” or “directory information.” It defines “education records” as:

23
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 24 of 32

(1) directly related to a student; and (2) maintained by an educational agency or
institution or by a party acting for the agency or institution. 34 C.F.R. § 99.3. An
education agency or institution may disclose “education records” to comply with a
court order “ifthe agency or institution makes a reasonable effort to notify the parent
or eligible student of the order ... in advance of compliance.” (34 CFR.
§ 99.31(a)(9). District courts around the country have regularly held that agencies
need not provide personal notice to make “a reasonable effort to notify the parent or
eligible student.” See, e.g., Morgan Hill Concerned Parents Ass’n v. California
Dep't of Educ., No. 2:11-CV-03471-KJM-AC, 2015 WL 10939711, at *4 (E.D. Cal.
July 2, 2015) (“The court finds that the educational records at issue here may be
disclosed without running afoul of FERPA as long as parents or students are notified
of the disclosure by publication and a protective order restricts the use of the
information to this litigation only.”); Doe v. Ohio, No. 2:91-CV-0464, 2013 WL
2145594, at *9 (S.D. Ohio May 15, 2013) (“[T]he Court finds that it would not be
reasonable to require direct personal notice.”); Rios v. Read, 73 F.R.D. 589, 600
(E.D.N.Y. 1977) (“In this case, involving several hundred students, appropriate
notice could be effected either by publication or by mail.”).

“Directory information” includes, in relevant part, the student’s name;
address; photograph; date and place of birth; major field of study; grade level;

enrollment status (e.g., undergraduate or graduate, full-time or part-time); and the

24
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 25 of 32

most recent educational agency or institution attended. See 34 C.F.R. § 99.3. An
educational agency or institution may disclose directory information if it provides
public notice to eligible students of: (1) the types of personally identifiable
information that the agency or institution has designated as directory information;
(2) an eligible student’s right to refuse to let the agency or institution designate any
or all of those types of information about the student as directory information; and
(3) the period of time within which an eligible student has to notify the agency or
institution in writing that he or she does not want any or all of those types of
information about the student designated as directory information. 34 C.F.R. §
99,37.

Plaintiffs seek prison transfer lists of potential “exceptional students,” not
“education records” or “directory information” under FERPA. Painter Decl. { 14.
FDC Procedure 501.201(9) defines “exceptional student” as a person under twenty-
two years of age who: (1) has a previous special education history; (2) has yet to
obtain his or her standard high school diploma; (3) needs special education and
related services to benefit from participation in an educational assignment; and (4)
consents to receive special education services. An FDC Placement and Transition
Specialist (PTS) identifies people under the age of 22 during the reception and
orientation process who may qualify as “exceptional students” and need to be

transferred to a prison where they can receive special education services in the

25
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 26 of 32

future. Jd. FERPA does not apply to a list of young people who need to be
transferred to certain prisons because they are eligible for special education services
but may not in fact end up receiving those services.

In the alternative, Plaintiffs seek lists of people who healthcare staff identified
as “special education potential” during initial mental health screenings. Painter
Decl. { 21. Under FDC procedures, healthcare staff enter information into a
correctional software system to refer people who appear to qualify for special
education during the initial mental health screening to their classification officer. Id.
The classification officer, who is not an education professional, then uses this
information to make prison placement decisions. FERPA also does not apply to this
list of people who are only “potential” students.

Even if FERPA applies, these lists are only “directory information” because
they include, at most, the names, dates of birth, grade levels, enrollment status and
the most recent educational agency or institution attended.'® See 34 C.F.R. § 99.3.
Defendant argues that providing the public notice required for directory
information—to less than 1,000 people—is overly burdensome and not proportional

to the needs of the case. This explanation is inadequate because “[t]o show that the

 

*° Defendant already produced some of the transfer lists in discovery, which Plaintiffs notified him
of on June 12, 2020. Painter Decl. | 18. As of the date of this filing, Defendant is still determining
whether to claw back these documents. Jd. § 22.

26
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 27 of 32

requested discovery is objectionable, the burden is on the objecting party to -
demonstrate with specificity how the objected-to request is unreasonable,” and
“flailure to satisfy this burden will result in entry of an order compelling discovery
under Rule 37.” Young v. Hancock, Case No. 17-21473-CIV, 2017 WL 3113417, at
*2 (S.D. Fla. Apr. 24, 2017).!” But Defendant has failed to articulate in detail the
burden or costs associated with accomplishing public notice, even during a COVID-
19 pandemic. Defendant could easily place a form letter under cell doors or through
institutional mail to people currently in FDC and through U.S. mail to the last known

address of people who are no longer in FDC.

CONCLUSION

For the reasons described above, the Court should reject Defendants’ attempt
to obstruct Plaintiffs’ access to relevant and discoverable information, overrule
Defendants’ meritless objections, compel Defendants to produce the requested
documents, and set a deadlines for production and responses within 30 days. The

Court should also award attorney’s fees and costs in relation to this motion because

 

7 Even if Defendants had articulated the burden with the required specificity, the objection would
fail. See Rios, 73 F.R.D. at 602 (rejecting a claim that it would be unreasonably burdensome to
produce educational records pursuant to a court order because (1) “[n]Jotice in this case can be
effected by publication or other reasonable method chosen by the school district,” (2) “there is a
substantial public interest in enforcing these [civil] rights,” and “the administrative burden on the
defendants is not so great as to justify denying the plaintiffs relevant information”).

27
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 28 of 32

Defendants’ discovery objections and delay are not substantially justified. See Fed.

R. Civ. P. 37(a); Devaney v. Cont’l Am. Ins. Co., 989 F.2d 1154, 1159 (11th Cir.

1993).

Date: August 3, 2020

28

Respectfully Submitted,

s/ Jennifer M. Painter

Jennifer M. Painter

Fla. Bar No. 110966

Florida Legal Services

122 E. Colonial Drive, Suite 100
Orlando, FL 32801

Telephone: (407) 801-0332 (direct)
Jennifer.Painter@floridalegal.org

Kelly Knapp

Fla. Bar No. 1011018

Shalini Goel Agarwal

Fla. Bar No. 90843

Sumayya Saleh

Fla. Bar No. 119372
Southern Poverty Law Center
106 East College Ave., #1010
Tallahassee, FL 32302
Telephone: (850) 521-3024
sumayya.saleh@splcenter.org
shalini.agarwal@splcenter.org
kelly. knapp@splcenter.org

Andrea Costello

Fla. Bar No. 532991
Christopher M. Jones
Fla. Bar No. 994642
Aimee Lim

Fla. Bar. No. 116209
Florida Legal Services
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 29 of 32

29

~ 122.E. Colonial Drive, Suite 100

Orlando, FL 32801

Telephone: (407) 801-0332 (direct)
andrea@floridalegal.org
christopher@floridalegal.org
aimee@floridalegal.org

Dante P. Trevisani

Fla. Bar No. 72912

Laura A. Ferro

Fla. Bar No. 1015841

Sam Thypin-Bermeo

Fla. Bar No. 1019777

Marcel A. Lilavois Jr.

Fla. Bar No. 1016175

Florida Justice Institute, Inc.

100 SE 2nd St., Ste 3750

Miami, FL 33131

Telephone: (305) 358-2081
dtrevisani@floridajusticeinstitute.org
lferro@floridajusticeinstitute.org
sthypin-
bermeo@floridajusticeinstitute.org
mlilavois@floridajusticeinstitute.org

Attorneys for Plaintiffs
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 30 of 32

Local Rule 7.1(B) Certificate

Under N.D. Local Rules 7.1(B) and (C), the undersigned counsel hereby
certifies that Plaintiffs’ counsel has conferred with Defendants’ counsel about the

relief sought in this motion. Defendants object to the relief requested.

s/ Jennifer M. Painter
Jennifer M. Painter

Local Rule 7.1(F) Certificate

Under N.D. Local Rule 7.1(F), the undersigned counsel hereby certifies that

this motion contains 6,068 words.

s/ Jennifer M. Painter
Jennifer M. Painter

30
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 31 of 32

enn eerewuy

ORIGIN ID:TLHA (904) 415-6798

ily Bivviwus cin a

|

 

usabl
|

 

SHIP DATE: o3quGz0
ACTNGT: 1.45 LB

PAINTER JENNIFER MORRISSEY .
CAD? 6992689/SSr02110

2305 NOTLEY CT

TALLAHASSEE, FL 32309
UNITED STATES Us

CLERK OF COURT
UNITED STATES COURTHOUSE
111 N ADAMS STE 322

TALLAHASSEE FL 32301 |

(850) 621-9601
NU?
Po:

BILL CREDIT CARD

 

 

 

 

2/90 ed IO BE 162081 & ube

 

Il TM HU MI HHT tM Itt I Tn ll il

   

 

 

 

 

TUE = 04 AUG 3:00P
STANDARD OVERNIGHT
32301

fL-us LH

TRK#

fozer) 3954 4367 5463

36 TLHA
Case 4:19-cv-00212-MW-MAF Document 149-9 Filed 08/03/20 Page 32 of 32
